Worden, C. J.
This was an action by the appellant, against the appellees, on certain promissory notes and a chattel mortgage, executed by William T. Graham to the plaintiff. The plaintiff recovered a judgment exceeding the sum of fifty dollars, but the defendants recovered a judgment against the plaintiff for the costs in the cause. The plaintiff duly excepted. As we understand the brief of counsel for the appellant, he asks a reversal only of that part of the judgment which relates to the costs. We have no brief for the appellee, and are at a loss to determine on what ground judgment for costs was rendered against the plaintiff. The record, so far as we can see, discloses no ground for such judgment. See 2 R. S. 1876, pp. 198-194, secs. 396-397.
William T. Graham was the maker of the notes and mortgage, and we think the plaintiff' was entitled to a judgment for costs against him.
The judgment below, so far as it relates to costs, is reversed, with costs, and the cause remanded with instructions to the court below to render judgment in favor of the plaintiff, for costs, against the defendant William T. Graham.